Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000647
                                                      18-SEP-2015
                                                      08:54 AM




                         SCWC-14-0000647

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


    MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., solely as
             nominee, Respondent/Plaintiff-Appellee,

                               vs.

        SHARON KEHAULANI WISE and BLOSSOM ILIMA NIHIPALI,
                Petitioners/Defendants-Appellants,

                               and

               EWA BY GENTRY COMMUNITY ASSOCIATION,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0000647; CIV. NO. 09-1-1064)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
    Circuit Judge Kim, in place of Recktenwald, C.J., recused)

          Petitioners/Defendants-Appellants Sharon Kehaulani

Wise and Blossom Ilima Nihipali’s Application for Writ of
Certiorari, filed on August 10, 2015, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, September 18, 2015.

Gary Victor Dubin,              /s/ Paula A. Nakayama
Frederick J. Arensmeyer, and
Richard T. Forrester            /s/ Sabrina S. McKenna
for petitioners
                                /s/ Richard W. Pollack
Ben Suter
                                /s/ Michael D. Wilson
for respondent
                                /s/ Glenn J. Kim




                                2